DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 06/25/2020.
Claims 1-20 are pending of which claims 1, 13 and 20 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is being considered by the examiner.
Allowable Subject Matter
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “receiving the first musician's first performance by a sound device of a second musician and the second musician creating a second performance; transmitting the second performance and second timing information to the network caching, storage, timing and mixing module; receiving a first mixed audio by a sound device of a third musician and the third musician creating a third performance, the first mixed audio comprising the first and the second performances along with the first and second timing information; transmitting the third performance and third timing information to the network caching, storage, timing and mixing module; and receiving a second mixed audio by a sound device of a fourth musician and the fourth musician creating a fourth performance, the second mixed audio comprising the third performance along with the third timing information with the first mixed audio”, as substantially described in independent claim(s) 4.  These limitations, in combination with the remaining limitations of claim(s) 4, are not taught nor suggested by the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/912,578 in view of Oda et al (US 2018/0196393).

Instant Application No. 16912569
Copending Application No. 16/912,578
1. A method for performing and recording live internet music near live with no latency, the method performed by a processor executing instructions stored in a memory, the instructions comprising: generating an electronic count-in; binding the electronic count-in to a first performance to generate a master clock; and transmitting a first musician's first performance and first timing information to a network 
1. A method for performing and recording live internet music near live with no latency, the method performed by a processor executing instructions stored in a memory, the instructions comprising: generating an electronic count-in; binding the electronic count-in to a first performance to generate a master clock; and receiving a first musician's first performance and first timing information by a network caching, storage, timing and mixing module.

see claim 4), Copending Application No. 16/912,578 does not explicitly show the use of “transmitting a first musician's first performance and first timing information to a network caching, storage, timing and mixing module” as required by present claimed invention.  However, including “transmitting a first musician's first performance and first timing information to a network caching, storage, timing and mixing module” would have been obvious to one having ordinary skill in the art as evidenced by Oda’393.  
In particular, in the same field of endeavor, Oda’393 teaches the use of transmitting a first musician's first performance(see para.0026, which discusses the first artist much transmit their tempo and phase to the other, see para.0045, which discusses the first computer 150-1 is configured to communicate audio signals A11, A12 and other audio signals to the second location by the network 140 as an audio stream in accordance with the NAP, see fig.1) and first timing information(see para.0078, which discusses timestamp indicative of the absolute time value may be utilized by local devices to map musical and/or non-musical performance into timeline and synchronize such performances at a per-beat or per-sample level, see apra.0027, which discusses tempo of the sequencer controlled instrument 132 and audio playback device 133 at the first location is synchronized with a singer or musician at the second location, see para.0017, which discusses synchronizing events via a communications network such as the Internet. Events to be synchronized may comprise musical events such as performances by multiple musicians located at various locations. Events to be synchronized may comprise non-musical event such as audio or audiovisual presentations associated with amusement park rides, light shows, fireworks displays or any other media application where events must be tightly coordinated, see para.0078) to a network caching, storage, timing and mixing module (see para.0026,  see para.0045, which discusses the first computer 150-1 is configured to communicate audio signals A11, A12 and other audio signals to the second location by the network 140 as an audio stream in accordance with the NAP, see fig.1, which shows AS-12 is transmitted to computer 150-2 network caching, storage, timing and mixing module, see para.0078, see para.0043, which discusses both local and remote audio signals are presented in a synchronous audio playback/presentation,   since audio/performance associated with timing, thus transmitting the performance/audio is indicating of transmitting performance and timing, see para.0068, which discusses slave location to receive control messages and timing messages from master location….).
In view of the above, having the system of Copending Application No. 16/912,578 and then given the well-established teaching of Oda’393, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Copending Application No. 16/912,578 to include “transmitting a first musician's first performance and first timing information to a network caching, storage, timing and mixing module” as taught by Oda’393, since Oda’393 stated in para.0003+ that such a modification would provide an efficient system that receive a high accuracy timing and responsively update a local clock.
	Regarding claims 2-20, they are rejected using a similar table as shown above.

This is a provisional nonstatutory double patenting rejection.

35 USC 112,6TH Considerations
7.	Claim limitation “20” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component for” coupled with functional language “gauging banwidth…, varing different level of compression…, seamlessly stitching together…” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
a component for gauging bandwidth over a period of time(see para.0010, see fig.6); a component for varying different levels of compression (see para.0010, see fig.6); a component for seamlessly stitching together various resolutions using a common time code with quality varying over time (see para.0010, see fig.6).
  
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 2018/0196393).
see fig.1), the method performed by a processor executing instructions stored in a memory (see para.0114, fig.1), the instructions comprising: 
generating an electronic count-in(see para.0064, which discusses MSM 124-MSM may be used to generate a local metronome signal comprising a sequence of ticks or beats that is phase synchronized with a virtual or master metronome…, see para.0086, which discusses each local metronome provides a count or  beat which is incremented in an effectively synchronized…, thus the local metronome is an electronic count-in since provide counts/sequence of ticks or beats); 
binding the electronic count-in to a first performance(see para.0088,which discusses timing/tempo related information is provided to local devices(e.g., sequencer controlled instruments, audio recording devices, audio playback devices, audio input devices, audio output devices, event triggered/triggering machines and the like) …such information may comprise a local metronome signal, see para.0078, which discusses timestamp indicative of the absolute time value may be utilized by local devices to map musical and/or non-musical performance onto a timeline and synchronize such performance …see para.0017-0018, which discusses providing respective synchronized local metronome to musical performers, thus local metronome electronic count-in bind/link to musical performance) to generate a master clock(see para.0064, which discusses MSM 124-MSM may be used to generate a local metronome signal comprising a sequence of ticks or beats that is phase synchronized with the a virtual or master metronome… see para.0068, see fig.3, at least 320, see para.0102, which discusses using the global metronome as a clock to which all of the musicians are synchronized); and 
transmitting a first musician's first performance(see para.0026, which discusses the first artist much transmit their tempo and phase to the other, see para.0045, which discusses the first computer 150-1 is configured to communicate audio signals A11, A12 and other audio signals to the second location by the network 140 as an audio stream in accordance with the NAP, see fig.1) and first timing information(see para.0078, which discusses timestamp indicative of the absolute time value may be utilized by local devices to map musical and/or non-musical performance into timeline and synchronize such performances at a per-beat or per-sample level, see apra.0027, which discusses tempo of the sequencer controlled instrument 132 and audio playback device 133 at the first location is synchronized with a singer or musician at the second location, see para.0017, which discusses synchronizing events via a communications network such as the Internet. Events to be synchronized may comprise musical events such as performances by multiple musicians located at various locations. Events to be synchronized may comprise non-musical event such as audio or audiovisual presentations associated with amusement park rides, light shows, fireworks displays or any other media application where events must be tightly coordinated, see para.0078) to a network caching, storage, timing and mixing module (see para.0026,  see para.0045, which discusses the first computer 150-1 is configured to communicate audio signals A11, A12 and other audio signals to the second location by the network 140 as an audio stream in accordance with the NAP, see fig.1, which shows AS-12 is transmitted to computer 150-2 network caching, storage, timing and mixing module to mix with A21 for presentation at 134, see para.0078, see para.0042 &0043, which discusses transform audio information in some ways,…mixing…, where both local and remote audio signals are presented in a synchronous audio playback/presentation, since audio/performance associated with timing, thus transmitting the performance/audio is indicating of transmitting performance and timing, see para.0068, which discusses slave location to receive control messages and timing messages from master location….). 
see para.0024, which discusses video). 
Regarding claim 9, Oda’393 discloses wherein the electronic count-in is audio and video(see para.0024, which discusses video and audio).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2018/0196393) and in view of Walker et al (US 2015/0254056).
Regarding claim 2, Oda’393 discloses transmitting the first timing information to the master clock(see para.0078,which discusses a timestamp indicative of the absolute value may be utilized by local devices to map musical and non-musical performances onto a timeline and synchronize such performance, see para.0045, which discusses the first computer 150-1 is configured to communicate audio signals A11, A12 and other audio signals to the second location by the network 140 as an audio stream in accordance with the NAP, see fig.1, which shows AS-12 is transmitted to computer 150-2 network caching, storage, timing and mixing module, since audio/performance associated with timing, thus transmitting the performance/audio is indicating of transmitting performance and timing ). 
Regarding claim 2, as discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “recording the first musician's first performance locally at full resolution and transmitting it to a full resolution media server” as required by present claimed invention.  However, including “recording the first musician's first performance locally at full resolution and transmitting it to a full resolution media server” would have been obvious to one having ordinary skill in the art as evidenced by Walker’056.  
In particular, in the same field of endeavor, Walker’056 teaches the use of recording the first musician's first performance locally at full resolution(see para.0184-0185, which discusses each MN records the following audio input et each MN, (2) incoming audio stream from each peer MN and(3) master, where the audio input at each MR is typically the highest fidelity audio source/resolution as it has no encode/decode compression or transmission related artifacts such packer loss, errors and/or degradations) and transmitting it to a full resolution media server(see para.0186, which discusses each MN in the session also uploads the high fidelity local input recording to the server, see para.0189); and transmitting the first timing information to the master clock(see para.0193-0201, which discusses each MN uses the common reference clock to timestamp each recording start with that clock time…sort high fidelity by timestamp, where the music server can also provide a master clock and be used as master node by the MNs for clock synchronization, see para.0186, which discusses each MN in the session also uploads the high fidelity local input recording to the server, thus transmitting timing information to server).
In view of the above, having the system of Oda’393 and then given the well-established teaching of Walker’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Oda’393 to include “recording the first musician's first performance locally at full resolution and transmitting it to a full resolution media server” as taught by Walker’056, since Walker’056 stated in para.0004+ that such a modification would provide an efficient system that can effectively 
Regarding claim 6, as discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “receiving on a sound device from a network audio mixer audio with increased resolution” as required by present claimed invention.  However, including “receiving on a sound device from a network audio mixer audio with increased resolution” would have been obvious to one having ordinary skill in the art as evidenced by Walker’056.  
In particular, in the same field of endeavor, Walker’056 teaches the use of receiving on a sound device from a network audio mixer audio with increased resolution(see fig.8c &  see para.0186, which discusses the server distributes these high fidelity recording to each MN. As the high recordings correspond to each peer input recording is download/received to a MN, the MN replaces the content of the lower fidelity with the high fidelity source recording file, thus receiving from server mixer with high fidelity as increased resolution).
In view of the above, having the system of Oda’393 and then given the well-established teaching of Walker’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Oda’393 to include “receiving on a sound device from a 
Regarding claim 7, as discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “the electronic count-in having a specific and identifiable waveform that happens at a specific time based on audio wave form samples” as required by present claimed invention.  However, including “the electronic count-in having a specific and identifiable waveform that happens at a specific time based on audio wave form samples” would have been obvious to one having ordinary skill in the art as evidenced by Walker’056.  
In particular, in the same field of endeavor, Walker’056 teaches the use of the electronic count-in having a specific and identifiable waveform that happens at a specific time based on audio wave form samples (see fig.9A-9B, which shows metronome with waveform that happens at a specific time based musical audio wave from samples).
In view of the above, having the system of Oda’393 and then given the well-established teaching of Walker’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention 
Regarding claim 10, Oda’393 discloses activating recording equipment(see fig.1, activating audio record/playback device 133). 
As discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “polling a network to test bandwidth; if the bandwidth is sufficient, transmitting full fidelity digital data with the timing information; if the bandwidth is not sufficient, compressing audio into a smaller file size” as required by present claimed invention.  However, including “polling a network to test bandwidth; if the bandwidth is sufficient, transmitting full fidelity digital data with the timing information; if the bandwidth is not sufficient, compressing audio into a smaller file size” would have been obvious to one having ordinary skill in the art as evidenced by Walker’056.  
see fig.6A, prepare to latency test by ping network, see fig.6B-6C, which shows to test bandwidth, see para.057-0158, test packet to determine bandwidth/throughput); if the bandwidth is sufficient, transmitting full fidelity digital data with the timing information(see para.0159, which discusses if a MN network environment score (i.e. packet rate scoring, bandwidth scoring) indicates that it can support only P packet-per-second and the number of MNs is K in the session, the MN send audio packet at a first packet rate (P) as long as the MN can support a packet rate(P) above a selected threshold, eg. 400 times per second…,, thus sufficient to support to transmit/send,  see para.0186, each MN uploads the high fidelity to the server, see para.0190 & see para.0193, which discusses timestamp each recording); if the bandwidth is not sufficient, compressing audio into a smaller file size (see para.0159, which discusses when the threshold condition becomes false, the MN switches to a lower packet rate, such as for example to 200 packets per second by aggregating as compressing two audio frames (e.g., two 2.5 ms audio frames) within in a single packet, thus threshold condition becomes false is indicative of not sufficient, see para. 0327 & see para, which discusses encoded audio data, chopped up/break into frames as small as 2.5 milliseconds, see also para.0325).
before the effective filling date of the claimed invention to modify the system of Oda’393 to include “polling a network to test bandwidth; if the bandwidth is sufficient, transmitting full fidelity digital data with the timing information; if the bandwidth is not sufficient, compressing audio into a smaller file size” as taught by Walker’056, since Walker’056 stated in para.0004+ that such a modification would provide an efficient system that can effectively achieve interactive collaboration or a group session though network connections and the Internet.
Regarding claim 11, as discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “the first timing information including timing information for lossless and compressed versions of each recording” as required by present claimed invention.  However, including “the first timing information including timing information for lossless and compressed versions of each recording” would have been obvious to one having ordinary skill in the art as evidenced by Walker’056.  
see para.0193, which discusses an accurate reference clock common to all MNs in the session and timestamps made at each MN at recording stars can be utilized to help provide this synchronization. Each MN uses the common reference clock to timestamp each recording start with that clock time, see para.0159,  thus timing including for compressed and uncompressed since each MN uses the common reference clock to timestamp each recording) for lossless (see para.0159, which discusses If a MN's network environment score (e.g., packet rate scoring, bandwidth scoring) indicates that it can support only P packets-per-second and the number of MNs is K in the session, the MN can send audio packets at a first packet rate as long as the MN can support a packet rate (P) above a selected threshold, such as for example 400 times per second, such that the following threshold condition remains true: P.gtoreq.2*400(K-1), see para.0184-186 & see para.0189, which discuses high fidelity/quality audio recording as it has no encoded/decode compression, thus audio uncompressed since it has not compressed) and compressed versions of each recording(see para.0159, which discusses when the threshold condition becomes false, the MN switches to a lower packet rate, such as for example to 200 packets per second by aggregating two audio frames (e.g., two 2.5 ms audio frames) within in a single packet. The MN can also inform it peers to send packets to it at a lower rate, although it may throttle the send and receive rates independently. In the case where both send and receive rates are throttled back to 200 packets per second, such as when P.gtoreq.2*200(K-1), the system may further throttle the packet rate by aggregating in single packet, such as four audio frames (e.g., four 2.5 ms audio frames) in a single packet. Further aggregations and packet rate reductions could also be used, see para. 0327 & see para, which discusses encoded audio data, chopped up/break into frames as small as 2.5 milliseconds, see also para.0325, it is compressed since the audio encoded by breaking/chopping audio into frames).
In view of the above, having the system of Oda’393 and then given the well-established teaching of Walker’056, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Oda’393 to include “the first timing information including timing information for lossless and compressed versions of each recording” as taught by Walker’056, since Walker’056 stated in para.0004+ that such a modification would provide an efficient system that can effectively achieve interactive collaboration or a group session though network connections and the Internet.
see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “remaining in synchronization when switching between the two versions while streaming a recording” as required by present claimed invention.  However, including “remaining in synchronization when switching between the two versions while streaming a recording” would have been obvious to one having ordinary skill in the art as evidenced by Walker’056.  
In particular, in the same field of endeavor, Walker’056 teaches the use of remaining in synchronization when switching(see para.0193, which discusses an accurate reference clock common to all MNs in the session and timestamps made at each MN at recording stars can be utilized to help provide this synchronization. Each MN uses the common reference clock to timestamp each recording start with that clock time, see para.0159,  thus remaining in sync when switching since each MN uses the common reference clock to timestamp each recording) between the two versions while streaming a recording for lossless (see para.0159, which discusses If a MN's network environment score (e.g., packet rate scoring, bandwidth scoring) indicates that it can support only P packets-per-second and the number of MNs is K in the session, the MN can send audio packets at a first packet rate as long as the MN can support a packet rate (P) above a selected threshold, such as for example 400 times per second, such that the following threshold condition remains true: P.gtoreq.2*400(K-1), see para.0184-186 & see para.0189, which discuses high fidelity/quality audio recording as it has no encoded/decode compression, thus audio uncompressed since it has not compressed, see para.0159, which discusses when the threshold condition becomes false, the MN switches to a lower packet rate, such as for example to 200 packets per second by aggregating two audio frames (e.g., two 2.5 ms audio frames) within in a single packet. The MN can also inform it peers to send packets to it at a lower rate, although it may throttle the send and receive rates independently. In the case where both send and receive rates are throttled back to 200 packets per second, such as when P.gtoreq.2*200(K-1), the system may further throttle the packet rate by aggregating in single packet, such as four audio frames (e.g., four 2.5 ms audio frames) in a single packet. Further aggregations and packet rate reductions could also be used, see para. 0327 & see para, which discusses encoded audio data, chopped up/break into frames as small as 2.5 milliseconds, see also para.0325, it is compressed since the audio encoded by breaking/chopping audio into frames, also the versions related to compressed and uncompressed).
before the effective filling date of the claimed invention to modify the system of Oda’393 to include “the first timing information including timing information for lossless and compressed versions of each recording” as taught by Walker’056, since Walker’056 stated in para.0004+ that such a modification would provide an efficient system that can effectively achieve interactive collaboration or a group session though network connections and the Internet.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2018/0196393) and in view of Nicol et al (US 2019/0215540).
Regarding claim 3, Oda’393 discloses transmitting the first timing information to the master clock(see para.0078,which discusses a timestamp indicative of the absolute value may be utilized by local devices to map musical and non-musical performances onto a timeline and synchronize such performance, see para.0045, which discusses the first computer 150-1 is configured to communicate audio signals A11, A12 and other audio signals to the second location by the network 140 as an audio stream in accordance with the NAP, see fig.1, which shows AS-12 is transmitted to computer 150-2 network caching, storage, timing and mixing module, since audio/performance associated with timing, thus transmitting the performance/audio is indicating of transmitting performance and timing). 
Regarding claim 3, as discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “transmitting one or more lower resolution versions of the first musician's first performance to a compressed audio media server” as required by present claimed invention.  However, including “transmitting one or more lower resolution versions of the first musician's first performance to a compressed audio media server” would have been obvious to one having ordinary skill in the art as evidenced by Nicol’540.  
In particular, in the same field of endeavor, Nicol’540 teaches the use of transmitting one or(due to or language, only one of them is being considered) more lower resolution versions of the first musician's first performance to a compressed audio media server (see para.0004, which discusses submit one or more frames of the video in lower resolution to a server system, see para.012).
In view of the above, having the system of Oda’393 and then given the well-established teaching of Nicol’540, it would have been obvious to one having before the effective filling date of the claimed invention to modify the system of Oda’393 to include “recording the first musician's first performance locally at full resolution and transmitting it to a full resolution media server” as taught by Nicol’540, since Nicol’540 stated in para.0007+ that such a modification would provide an efficient system with a band that needs not have audio recording or mixing expertise to produce a good sounding recording of their live performance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2018/0196393) and in view of Darcie et al (US 2008/0201424).
Regarding claim 5, as discussed above, Oda’393 discloses recording locally A11 and A12 for transmission 150-2 (see fig.1, see para.0008, see para.0045), Oda’393 does not explicitly show the use of “receiving on a plurality of sound devices from a network audio mixer, combined performances of individual musicians for each other to hear and receiving on a plurality of sound devices combined cumulative performances of all of the individual musicians for an audience to hear” as required by present claimed invention.  However, including “receiving on a plurality of sound devices from a network audio mixer, combined performances of individual musicians for each other to hear and receiving on a plurality of sound devices combined cumulative performances of all of the 
In particular, in the same field of endeavor, Darcie’424 teaches the use of receiving on a plurality of sound devices from a network audio mixer, combined performances of individual musicians for each other to hear (see fig.4, which shows each client transmit signal to server that creates and transmits mixes to artists 440, see para.0063) and receiving on a plurality of sound devices combined cumulative performances of all of the individual musicians for an audience to hear(see fig.4, which shows each client transmit signal to server that creates and transmits mixes to artists and to fan(s) as audience 440-480, see fig.5, see para.0063).
In view of the above, having the system of Oda’393 and then given the well-established teaching of Darcie’424, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Oda’393 to include “receiving on a plurality of sound devices from a network audio mixer, combined performances of individual musicians for each other to hear and receiving on a plurality of sound devices combined cumulative performances of all of the individual musicians for an audience to hear” as taught by Darcie’424, since Darcie’424 stated in para.0007+ that such a modification would provide an efficient system with a band that needs .

Claim 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2015/0254056) and in view of Cross (US 2016/0248989).
Regarding claim 13, Walker’056 discloses a system for network caching, storage, timing and mixing for media transfer to be received by a first user device(see at least fig.1, 6C and fig.8c), the system comprising: 
a processor (see fig.5b & see para.0126, which shows and discusses processor 568) executing instructions stored in a memory(see para.0126 & see fig.5B, 570 can also store program instructions that are executed by one or more processor 568), the instructions including: 
receiving by the first user device from an Internet bandwidth testing module(see fig.5A, which shows server with pre-join session scoring as Internet bandwidth testing module 504, see para.0124 & see para.0130)  a ping for determination of a bandwidth transmitted by the first user device(see fig.6C, which shows MN as first user device receives from server large packet as ping send to compute/determine downlink packet rate transmitted/send by the MN, see para.0157-0158, see para.0140-141, which discusses ping between server and MN, thus server with module for sending large packet/ping to be received by the user device); 
receiving by the first user device from (a quality/latency setting module communicatively coupled to the Internet bandwidth testing module), a transmission (see fig.6C, which shows MN to receive send bandwidth result and send uplink concurrent bandwidth result) to determine a resolution of media based on the bandwidth (see para.0159, which discusses if a MN's network environment score (e.g., packet rate scoring, bandwidth scoring) indicates that it can support only P packets-per-second and the number of MNs is K in the session, the MN can send audio packets at a first packet rate as long as the MN can support a packet rate (P) above a selected threshold, such as for example 400 times per second, such that the following threshold condition remains true: P.gtoreq.2*400(K-1). When the threshold condition becomes false, the MN switches to a lower packet rate, such as for example to 200 packets per second by aggregating two audio frames (e.g., two 2.5 ms audio frames) within in a single packet. The MN can also inform it peers to send packets to it at a lower rate, although it may throttle the send and receive rates independently. In the case where both send and receive rates are throttled back to 200 packets per second, such as when P.gtoreq.2*200(K-1), the system may further throttle the packet rate by aggregating in single packet, such as four audio frames (e.g., four 2.5 ms audio frames) in a single packet. Further aggregations and packet rate reductions could also be used, see para.0151, 0157, see fig.6C, see para.0184-0185, 0187 & para.0189, which discusses high fidelity/quality recording media is upload to the server and download by MN(S), see fig.14, see fig.6D-6E, determine rate/bandwidth ok or not in order to either accept or reject MN into session); 
receiving by the first user device from a network audio mixer (see para.0229 & see para.0230, which discusses server audio mixer to mix each of the MN audio frame together)communicatively (coupled to the quality/latency setting module), a transmission of the media (see para.0184-0185, 0187 & para.0189, which discusses MN download/receive high fidelity/quality recording media from the server, see fig.14) per the determined resolution (see para.0159, which discusses If a MN's network environment score (e.g., packet rate scoring, bandwidth scoring) indicates that it can support only P packets-per-second and the number of MNs is K in the session, the MN can send audio packets at a first packet rate as long as the MN can support a packet rate (P) above a selected threshold, such as for example 400 times per second, such that the following threshold condition remains true: P.gtoreq.2*400(K-1). When the threshold condition becomes false, the MN switches to a lower packet rate, such as for example to 200 packets per second by aggregating two audio frames (e.g., two 2.5 ms audio frames) within in a single packet, see para.0151, 0157, see fig.6C, see para.0184-0185, 0187 & para.0189, see fig.14, see fig.14, see fig.6D-6E, determine rate/bandwidth ok or not in order to either accept or reject MN into session). 
As discussed above, Walker’056 discloses the process of sending large test/ping packet between server and MN so that using receiving bandwidth result report to determine whether of send audio packet or lower bandwith/rate (see fig.6C-6E), Walker’056 does not explicitly show the use of “a quality/latency setting module communicatively coupled to the Internet bandwidth testing module and network audio mixer communicatively coupled to the quality/latency setting module” as required by present claimed invention.  However, including “a quality/latency setting module communicatively coupled to the Internet bandwidth testing module and network audio mixer communicatively coupled to the quality/latency setting module” would have been obvious to one having ordinary skill in the art as evidenced by Cross’989.  
In particular, in the same field of endeavor, Cross’989 teaches the use of a quality/latency setting module communicatively coupled to the Internet bandwidth testing module(see fig.2a, which shows 300 as quality/latency setting module coupled to MAC 150 as Internet bandwidth testing module, see fig.1, see fig.8, see para.0123, see para.0149, see para.0099-0100)and network audio mixer communicatively coupled to the quality/latency setting module (see fig.2a, which shows 300 as quality/latency setting module coupled to mixer 200, see fig.1, see fig.8, see para.0127, see para.0099-0100).
In view of the above, having the system of Walker’056 and then given the well-established teaching of Cross’989, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Walker’056 to include “a quality/latency setting module communicatively coupled to the Internet bandwidth testing module and network audio mixer communicatively coupled to the quality/latency setting module” as taught by Cross’989, since Cross’989 stated in para.0021+ that such a modification would provide a comprehensive integrated communication system for the purposes described in high definition video mixing in real-time.
Regarding claim 14, Walker’056 discloses the first user device transmitting the media and a time synchronization code for a master clock to a full resolution media server (see fig.11b, which shows record stream with time stamped frames to the high quality server that includes encoder, see fig.8c, which shows MN1, for instance, upload high quality session to the server, see para.0229-0230, which discusses each audio packet is also configured to carry a timestamp of the session reference/master clock,  see para.0193, which discusses each uses common reference clock to timestamp each recording start with that clock time, see para.0200, which discusses each MN then run a local reference clock that is calibrated to the elected master clock). 
Regarding claim 15, Walker’056 discloses the first user device transmitting the media and a time synchronization code for a master clock to a compressed media server(see fig.11b, which shows record stream with time stamped frames to the server that includes encoder, thus is a compressed media server since it has encoder to encode/compress, see fig.8c, which shows MN1, for instance, upload high quality session to the server, see para.0229-0230, which discusses each audio packet is also configured to carry a timestamp of the session reference/master clock,  see para.0193, which discusses each uses common reference clock to timestamp each recording start with that clock time, see para.0200, which discusses each MN then run a local reference clock that is calibrated to the elected master clock). 
Regarding claim 16, Walker’056 discloses receiving by a second user device from the Internet bandwidth testing module a ping for determination of a bandwidth transmitted by the second user device(see fig.6A, which shows MN B as the second user device to receive ping, see para.0140, see fig.5A, which shows server with pre-join session scoring as Internet bandwidth testing module 504, see para.0124 & see para.0130) and to determine a resolution of the media to be received by the second user device(see para.0159, which discusses if a MN's network environment score (e.g., packet rate scoring, bandwidth scoring) indicates that it can support only P packets-per-second and the number of MNs is K in the session, the MN can send audio packets at a first packet rate as long as the MN can support a packet rate (P) above a selected threshold, such as for example 400 times per second, such that the following threshold condition remains true: P.gtoreq.2*400(K-1). When the threshold condition becomes false, the MN switches to a lower packet rate, such as for example to 200 packets per second by aggregating two audio frames (e.g., two 2.5 ms audio frames) within in a single packet, see fig.8C, which shows MN(S) to upload and receive high quality recording tract from the server, see para.0151, 0157, see fig.6C, see para.0184-0185, 0187 & para.0189, see fig.14, , see fig.6D-6E, determine rate/bandwidth ok or not in order to either accept or reject MN into session), where the media is a single mixed track combining performances of a plurality of musicians(see fig.11B & see para.0230, which discusses the server decodes audio frames from each MN with a frame decoder and mixes the audio frames together….encoder receives the mixed output and generates an audio stream that is high quality…for streaming through the network to one or more broadcast clients). 
see fig.6C-6E), Walker’056 does not explicitly show the use of “a the performances having a range of resolutions” as required by present claimed invention.  However, including “the performances having a range of resolutions” would have been obvious to one having ordinary skill in the art as evidenced by Cross’989.  
In particular, in the same field of endeavor, Cross’989 teaches the use the performances having a range of resolutions (see fig.1 & see para.0124, which discusses uncompressed video signals V1…n are fed to the mixer at 145…the uncompressed data with varying resolutions, see para.0004, which discusses a video can be any device that can provide a video source signal…include audio signal, thus audio performance with varying resolutions).
In view of the above, having the system of Walker’056 and then given the well-established teaching of Cross’989, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Walker’056 to include “the performances having a range of resolutions” as taught by Cross’989, since Cross’989 stated in para.0021+ that such a modification would provide a comprehensive integrated communication system for the purposes described in high definition video mixing in real-time.
see fig.8c, plurality of MNs including MN2 as the second user device, see para.0189, which discusses high quality recording can then be downloaded to the MNs to replace the initial low quality recoding…, see para.0184-0187). 
Regarding claim 19, Walker’056 discloses the second user device transmitting a performance to the system(see fig.8c, plurality of MNs including MN2 as the second user device, see para.0189, which discusses high quality recordings are then uploaded/transmitted by the MNs to the server…, see para.0184-0187). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2015/0254056) and in view of Cross (US 2016/0248989) and further in view of Lakson  (EP 2986017 B1).
Regarding claim 17, as discussed above, the combined system Walker’056 and Cross’989 discloses the process of sending large test/ping packet between server and MN so that using receiving bandwidth result report to determine whether of send audio packet or lower bandwith/rate (Walker’056 , see fig.6C-6E), the combined system Walker’056 and Cross’989 does not explicitly show the use of both a full resolution media server and a compressed media server configured to 
In particular, in the same field of endeavor, Lakson’017 teaches the use of  both a full resolution media server (see fig.19 & see para.0166,which discusses transmit video frames from a DVD player 82 as resolution server, see para.0353, which discusses multimedia server, for a video, adjust the resolution to a default resolution) and a compressed media server configured to transmit the media(see fig.19, which shows transmit MPEP frames 612 of compressed video 248 from a VCR 86 as compressed server)  to the network audio mixer (see fig.3, which shows multimedia server as network audio mixer, which shows multimedia server 88 as mixer for receiving media from DVD player as resolution server  and from VCR as compressed media server, see fig.4-5) to be received by a third user device(see fig.3, which shows one as third user device  of the client 28-32 to receive from the multimedia server, see also fig.1-65 with related text).
before the effective filling date of the claimed invention to modify the combined system Walker’056 and Cross’989 to include “both a full resolution media server and a compressed media server configured to transmit the media to the network audio mixer to be received by a third user device” as taught by Lakson’017, since Lakson’017 stated in para.0010+ that such a modification would provide an improved system that overcomes issue and to offer additional services within homes.
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (US 2014/0337442) and in view of Adsumilli et al (US 2020/0118246) and further view of Okabayahi(US 2008/0219476).
Regarding clam 20, Zhuang’442 discloses a system for managing Internet bandwidth, latency, quality and mixing of media to be received by a user device, the system comprising: 
a processor executing instructions stored in a memory(see para.0017, para.005-0058), the instructions controlling: 
see fig.3 & see para.0036 which discusses an estimator 158 as component that estimates/gauges or predicts resources usage levels of CPU cycles, network bandwidth, and storage space at various different compression levels and/or compression technique, see para.0010, current network bandwidth usage level (e.g., bytes of data per unit time), see claim 13-14, which discusses collection module as component that record… network bandwidth and storage resources after each of a plurality of different time periods); 
a component for varying different levels of compression(see fig.3 & see para.0036 which discusses  an analysis module 150 as a component that is configured to intelligently determine one or more particular "optimal" compression levels and/or compression techniques to be implemented by the compression engine 124 that minimize or at least reduce overall resource (e.g., CPU, network bandwidth, storage) consumption by the environment 100 in conjunction with the compression of copies of messages 110, transmission of such compressed message copies 134, and storage of such compressed message copies 134. More specifically, the analysis module 150 serves to determine one or more particular compression levels and/or compression techniques that strike a balance between the reduced network bandwidth and storage space consumed by the compressed message copies 134 (i.e., as opposed to uncompressed message copies) versus any increase in CPU cycles consumed owing to such compression, see para.0036 which discusses an estimator 158 as component that estimates/gauges or predicts resources usage levels of CPU cycles, network bandwidth, and storage space at various different compression levels and/or compression technique). 
As discussed above, Zhuang’442 discloses a component for gauging bandwidth over a period of time and a component for varying different levels of compression(see fig.3) , Zhuang’442 does not explicitly show the use of “a component for seamlessly stitching together various resolutions using a common time code with quality varying over time” as required by present claimed invention.  However, including “a component for seamlessly stitching together various resolutions using a common time code with quality varying over time” would have been obvious to one having ordinary skill in the art as evidenced by Adsumilli’246.  
In particular, in the same field of endeavor, Adsumilli’246 teaches the use of a component (see fig.6, which shows stitching component 610) for seamlessly stitching together various resolutions using a common time code with quality varying over time (see para.0113-0114, which discusses component 608 may configured to transform content accessed by the 607…where operation performed by 607 including timestamp,  see para.0115, which discusses the stitching component 610 may be configured to effectuate stitching of transformed imaging content…Stitching component 610 may be configured to effectuate coarse stitching operation (e.g., 402 of FIGS. 4A-4B) and fine stitching operation (e.g., 404 of FIG. 4A-4B). The stitching component 610 may be operable to effectuate coarse stitching of lower resolution image components, e.g., LL components 308, 328 in FIG. 3A and/or 342, 352 in FIG. 3B. Stitching component 610 may be operable to effectuate fine stitching of higher resolution image components, e.g., LH, HL, and/or HH components 310, 330, 312, 332, 314, 334 in FIG. 3A and/or 346, 356 in FIG. 3B….More generally, a given stitching operation may be selected for a given image resolution so as to optimize balance between video quality, stitch speed, computational load and energy use, see abs, which discusses combining stiched LF component and HF components, thus 610 for stitching together lower resolution  and higher resolution as  various resolutions, see also fig.7).
In view of the above, having the system of Zhuang’442 and then given the well-established teaching of Adsumilli’246, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhuang’442 to include “a component for seamlessly stitching together various resolutions using a common time code with quality varying over time” as taught by Adsumilli’246, since Adsumilli’246 stated 
As discussed above, the combined of Zhuang’442 and Adsumilli’246 discloses a component for gauging bandwidth over a period of time and a component for varying different levels of compression (Zhuang’442, see fig.3), the combined of Zhuang’442 and Adsumilli’246 does not explicitly show the use of “all components communicatively coupled to each other and bussed to a single fader” as required by present claimed invention.  However, including “all components communicatively coupled to each other and bussed to a single fader” would have been obvious to one having ordinary skill in the art as evidenced by Okabayahi’476.  
In particular, in the same field of endeavor, Okabayahi’476 teaches the use of all components communicatively coupled to each other (see fig.1,which shows all components 14-18 and 19-25 coupled to each other via bus) and bussed to a single fader((see fig.1,which shows all components 14-18 and 19-25coupled to each other and  bussed 11 to a fader 19, see fig.3,which show mixer).
In view of the above, having the combined of Zhuang’442 and Adsumilli’246 and then given the well-established teaching of Okabayahi’476, it before the effective filling date of the claimed invention to modify the combined of Zhuang’442 and Adsumilli’246 to include “all components communicatively coupled to each other and bussed to a single fader” as taught by Okabayahi’476, since Okabayahi’476 stated in para.0013+ that such a modification would provide an improved system that does not make a user feel uncomfortable in an operation of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Weiner et al (US 9,602,295) teaches, see at least fig.5, which shows compression gateway/server 110 for transmitting to audio mixing 120.
Holmberg et al (US 2018/0288467) teaches, see para.0015 & see para.0018, the method includes (1) receiving at the host device, operating as a local peer, a media encoding of a mixed audio performance (i) including vocal audio captured at the guest device, communicatively coupled as a remote peer, from a first one of the performers and (ii) mixed with a backing audio track; (2) at the host device, audibly rendering the received mixed audio performance and capturing 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474